DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19, 21, and 22 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Shoji et al. (US 2003/0015392; hereinafter “Shoji”).

Claim 15
Shoji discloses a clutch assembly, comprising: 
an axially slidable first plate (far right plate 4 in FIG. 1), 
an axially fixed second plate (8) disposed opposite the first plate (far right 4), 
a clutch pack (remaining plates 4 and plates 5) arranged between the first plate and the second plate, wherein the clutch pack comprises a plurality of axially slidable consecutively arranged friction plates (5) and separator plates (4), 
an actuator (30) axially movable between a first position and a second position (disengaged right and engaged left positions in FIG. 1), wherein, in the first position, the clutch pack is opened and, in the second position, the clutch pack is closed and the friction plates are frictionally engaged, 
a return spring (14) configured to bias the actuator (30) in a direction away from the clutch pack (remaining 4 and 5) towards the first position (right position), and 
an engagement spring element (40) configured to exert an elastic force on the clutch pack (see FIG. 1 illustrating that the spring would engage the clutch pack via the first plate).

Claim 16
Shoji discloses wherein the elastic force exerted on the clutch pack by the engagement spring element (40) comprises an elastic axial force and an elastic shear force since the spring 40 exerts an axial force in compression and exerts a shear once the right-most plate 4 contacts the spring 40.

Claim 17
Shoji discloses wherein the engagement spring element (40) is configured to exert the elastic force on the clutch pack via the first plate (right-most 4).



Claim 18
Shoji discloses wherein, in the second position (left position), the actuator (30) is configured to push the first plate (right-most 4) against the clutch pack (remaining 4 and 5).

Claim 19
Shoji discloses wherein the friction plates (5) are at least partially covered with a friction material (see FIG. 1).

Claim 21
Shoji discloses wherein the engagement spring element (40) is at least partially arranged inside a recess of the actuator (30) (see FIG. 1).

Claim 22
Shoji discloses wherein the engagement spring element (40) is arranged between the actuator (30) and the first plate (right-most 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoji as set forth in the rejection of claim 15 as evidenced by Feldhaus et al. (EP 1491792; hereinafter “Feldhaus”).

Claim 20
Shoji does not explicitly disclose wherein the friction plates are at least partially covered with the friction material when the elasticity of the engagement spring element is higher than the elasticity of the friction material of the friction plates.
	However, at the time of invention there was a recognized need in the art to optimize elasticities of various components such as those of friction linings and compression springs in order to solve a known issue between axial displacement versus damping versus smooth engagement versus proper disengagement (see e.g., Feldhaus, translation portion of merged document, paragraph spanning pages 6 and 7). In this case, there are only three elastic components, namely the friction linings, the return spring, and the engagement spring. As such there are only six total possibilities of which elastic members are higher/lower than the other elastic members to achieve the desired combination of characteristics. One of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success. In this case, decreasing elasticity of the friction linings decreases total distance the actuator must travel to fully engage the clutch pack and increasing the elasticity of the engagement spring provides a smoother engagement. In view of the above, a person of ordinary skill has good reason to pursue these known options within his or her technical grasp and it would have been obvious to try the elasticity of the engagement spring element being higher than that of the friction material of the friction plates as one of these options.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Creger discloses a spring 69 in a recess in a piston pressing an a bracket which presses on the clutch pack. Ookita et al. (US 2004/0144614) discloses a plate spring in a recess in the actuator. Diemer et al. (US 2002/0014386) discloses a spring and friction member together within a recess of the actuator. Forster et al. (US 3,746,138) discloses guide pins for a piston. Honda (US 3,612,237) discloses a spring in a recess with a different elasticity than the disengagement spring. Steinhagen (US 3,362,481) discloses both guide pins and a spring 5 in a recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659